DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 16, the boundaries of “a duplex mode for the beam pair is determined” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 11, i.e., a memory or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the wireless node in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 17-20 fails to resolve the deficiency of claim 16 and are thus rejected under similar rationale.
Regarding claim(s) 17, the boundaries of “the beam pair is selected over a different beam pair” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 11, i.e., a memory or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the wireless node in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Regarding claim 17, it is unclear what “lower self-interference” is compared to. Lower self-interference than the different beam pair or lower self-interference than other beam pair(s)?
Regarding claim(s) 18, the boundaries of “the duplex mode is determined” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 11, i.e., a memory or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the wireless node in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 19-20 fails to resolve the deficiency of claim 18 and are thus rejected under similar rationale.
Regarding claim(s) 19, the boundaries of “the duplex mode is determined” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 11, i.e., a memory or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the wireless node in a certain manner. Thus one of ordinary skill in the art 
Regarding claim(s) 20, the boundaries of “the beam pair with its associated duplex mode is selected over a different beam pair” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 11, i.e., a memory or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the wireless node in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Regarding claim 20, it is unclear what “a higher rate” is compared to. Higher rate than the different beam pair or higher rate than other beam pair(s)?
Regarding claim(s) 26, the boundaries of “a duplex mode for the beam pair is determined” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 21, i.e., means for measuring… or means for communicating…, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 27-29 fails to resolve the deficiency of claim 26 and are thus rejected under similar rationale.
Regarding claim(s) 27, the boundaries of “the beam pair is selected over a different beam pair” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in 
Regarding claim 27, it is unclear what “lower self-interference” is compared to. Lower self-interference than the different beam pair or lower self-interference than other beam pair(s)?
Regarding claim(s) 28, the boundaries of “the duplex mode is determined” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 21, i.e., means for measuring… or means for communicating…, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claim 29 fails to resolve the deficiency of claim 28 and is thus rejected under similar rationale.
Regarding claim(s) 29, the boundaries of “the duplex mode is determined” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in claim 21, i.e., means for measuring… or means for communicating…, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Claim limitations “means for measuring a metric…” of claim 21 and “means for communicating…” of claim 21 and “means for measuring…” of claim 22 and “means for 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1-3, 6-7, 11-13, 16-17, 21-23, 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,271,699 by Eyuboglu et al. (hereinafter Eyuboglu).

Regarding claim 11, Eyuboglu teaches a wireless node (col. 2 lines 42-43, discloses mesh node/mesh point), comprising: a memory; and a processor coupled with the memory, the processor configured to (col. 2 lines 50-51, mesh node having a processor and storage for instructions executable by the processor to; col. 147 lines 12-21, MP…can be implemented using electronic components…Such components include System-on-Chips (SoCs) with integrated hardware acceleration blocks to perform certain processing-intensive functions of the 5G NR standard and processor cores (e.g., ARM cores, DSP cores) to run the software and firmware; col. 147 lines 42-49, software will run on embedded processors and will control the operation of the…MP. Airlink scheduling and all other higher-layer functions described in the specification (e.g., MAC, RLC, PDCP, GTP, F1-AP, S1/NG-AP, X2/Xn-AP, etc.) can be implemented in software that will run on embedded processor cores that are integrated into an SoC or in standalone processor(s) that reside on hardware boards): 
measure a metric of self-interference for a beam pair, wherein the beam pair comprises a transmitter (TX) beam and a receiver (RX) beam both at the wireless node (col. 138 lines 9-17, To determine the level of self-interference for each beam pair, an MP transmits on one of L (e.g., 
and communicate, on the beam pair, in full duplex or half duplex based on the metric (col. 138 lines 36-49, Since strong self-interference can be easily measured at the input of the digital receiver, the high self-interference condition can be readily determined, even when MP is operating in multi-panel full-duplex mode. When a certain beam pair that consists of a Tx beam i transmitted on panel n and an Rx beam j received on panel m is determined to have high self-interference, MP stores an identifier of the beam pair in a table and ceases from using multi-panel full-duplex communication on that beam pair. In other words, MP will stop scheduling a transmission on beam i on panel n, when receiving on beam j in panel m. Similarly, MP will not schedule a reception on beam i in panel n, when transmitting on beam j in panel m; col. 138 lines 3-7, where full-duplex communication is not used for certain Tx and Rx beam pairs for which the analog self-interference is estimated to be above a certain threshold. MP maintains a table of “prohibited” beam pairs for which half-duplex operation is enforced).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other 

Regarding claim 12, Eyuboglu teaches the wireless node of claim 11, wherein the processor configured to measure the metric comprises the processor configured to: measure an amount of interference from the TX beam to the RX beam in full duplex (Eyuboglu col. 2 lines 42-43; col. 2 lines 50-51; col. 147 lines 12-21; col. 147 lines 42-49; col. 138 lines 9-17, To determine the level of self-interference for each beam pair, an MP transmits on one of L (e.g., L=4) panels using one of the N (e.g., N=64) Tx beams, and measures the self-interference on the other L−1 (e.g., 3) panels using at least one of the N (e.g., 64) Rx beams on each panel. This procedure can be repeated until self-interference measurements are taken for all L(L−1)/2×N.sup.2 possible Tx/Rx beam pairs. Beam pairs that produce self-interference that falls above a certain threshold are stored in table; col. 138 lines 36-49, Since strong self-interference can be easily measured at the input of the digital receiver, the high self-interference condition can be readily determined, even when MP is operating in multi-panel full-duplex mode. When a certain beam pair that consists of a Tx beam i transmitted on panel n and an Rx beam j received on panel m).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other embodiments. The motivation is providing a network that is spectrally efficient and can be deployed easily in higher frequency bands (Eyuboglu col. 2 lines 13-15). 

Regarding claim 13, Eyuboglu teaches the wireless node of claim 12.

Eyuboglu in a different embodiment teaches the concept of a metric of interference comprises at least one of signal-to-interference-and-noise ratio (SINR), reference signal received power (RSRP), reference signal received quality (RSRQ), or signal-to-interference ratio (SIR) (col. 57 lines 59-60, measuring Reference Signal Received Power (RSRP); col. 125 lines 3-4, SIR measurements can be performed using beam measurements). By modifying Eyuboglu’s teachings of the metric with Eyuboglu’s other embodiment(s) concept of a metric of interference comprises at least one of signal-to-interference-and-noise ratio (SINR), reference signal received power (RSRP), reference signal received quality (RSRQ), or signal-to-interference ratio (SIR), the combination teaches the metric comprises at least one of signal-to-interference-and-noise ratio (SINR), reference signal received power (RSRP), reference signal received quality (RSRQ), or signal-to-interference ratio (SIR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other embodiments. The motivation is providing a network that is spectrally efficient and can be deployed easily in higher frequency bands (Eyuboglu col. 2 lines 13-15).

Regarding claim 16, Eyuboglu teaches the wireless node of claim 11, wherein a duplex mode for the beam pair is determined based on the metric (Eyuboglu col. 138 lines 36-58, Since strong self-interference can be easily measured at the input of the digital receiver, the high self-interference condition can be readily determined, even when MP is operating in multi-panel full-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other embodiments. The motivation is providing a network that is spectrally efficient and can be deployed easily in higher frequency bands (Eyuboglu col. 2 lines 13-15).

Regarding claim 17, Eyuboglu teaches the wireless node of claim 16, wherein the beam pair is selected over a different beam pair for full duplex based on the beam pair having lower self-interference (Eyuboglu col. 138 line 59 to col. 139 line 3, The scheduler 1070…makes a preliminary scheduling decision taking advantage of multi-panel full-duplex communications, and then checks the table 1074 of prohibited beam pairs to see if any self-interference condition is violated. When any of the selected beam pairs are found in the table, the scheduler modifies its 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other embodiments. The motivation is providing a network that is spectrally efficient and can be deployed easily in higher frequency bands (Eyuboglu col. 2 lines 13-15).

	Claims 1-3 and 6-7 recite similar limitations of claims 11-13 and 16-17, respectively and are thus rejected under similar rationale.

Regarding claim 21, Eyuboglu teaches an apparatus of wireless communication (col. 2 lines 42-43, discloses mesh node/mesh point), comprising: 
means for measuring a metric of self-interference for a beam pair, wherein the beam pair comprises a transmitter (TX) beam and a receiver (RX) beam both at a wireless node (col. 2 lines 50-51, mesh node having a processor and storage for instructions executable by the processor to; col. 147 lines 12-21, MP…can be implemented using electronic components…Such components include System-on-Chips (SoCs) with integrated hardware acceleration blocks to perform certain 
and means for communicating, on the beam pair, in full duplex or half duplex based on the metric (col. 2 lines 50-51; col. 147 lines 12-21; col. 147 lines 42-49; col. 138 lines 36-49, Since strong self-interference can be easily measured at the input of the digital receiver, the high self-interference condition can be readily determined, even when MP is operating in multi-panel full-duplex mode. When a certain beam pair that consists of a Tx beam i transmitted on panel n and an Rx beam j received on panel m is determined to have high self-interference, MP stores an identifier of the beam pair in a table and ceases from using multi-panel full-duplex 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other embodiments. The motivation is providing a network that is spectrally efficient and can be deployed easily in higher frequency bands (Eyuboglu col. 2 lines 13-15). 

Regarding claim 22, Eyuboglu teaches the apparatus of claim 21, wherein said means for measuring comprises: means for measuring an amount of interference from the TX beam to the RX beam in full duplex (Eyuboglu col. 2 lines 42-43; col. 2 lines 50-51; col. 147 lines 12-21; col. 147 lines 42-49; col. 138 lines 9-17, To determine the level of self-interference for each beam pair, an MP transmits on one of L (e.g., L=4) panels using one of the N (e.g., N=64) Tx beams, and measures the self-interference on the other L−1 (e.g., 3) panels using at least one of the N (e.g., 64) Rx beams on each panel. This procedure can be repeated until self-interference measurements are taken for all L(L−1)/2×N.sup.2 possible Tx/Rx beam pairs. Beam pairs that produce self-interference that falls above a certain threshold are stored in table; col. 138 lines 36-49, Since strong self-interference can be easily measured at the input of the digital receiver, the high self-interference condition can be readily determined, even when MP is operating in multi-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other embodiments. The motivation is providing a network that is spectrally efficient and can be deployed easily in higher frequency bands (Eyuboglu col. 2 lines 13-15). 

Claims 23 and 26-27 recite similar limitations of claims 13 and 16-17, respectively and are thus rejected under similar rationale.

Regarding claim 30, Eyuboglu teaches a non-transitory computer-readable medium having instructions stored thereon, the instructions comprising codes executable for a wireless node to perform (col. 2 lines 42-43, discloses mesh node/mesh point; col. 2 lines 50-51, mesh node having a processor and storage for instructions executable by the processor to; col. 147 lines 12-21, MP…can be implemented using electronic components…Such components include System-on-Chips (SoCs) with integrated hardware acceleration blocks to perform certain processing-intensive functions of the 5G NR standard and processor cores (e.g., ARM cores, DSP cores) to run the software and firmware; col. 147 lines 42-49, software will run on embedded processors and will control the operation of the…MP. Airlink scheduling and all other higher-layer functions described in the specification (e.g., MAC, RLC, PDCP, GTP, F1-AP, S1/NG-AP, X2/Xn-AP, etc.) can be implemented in software that will run on embedded processor cores that are integrated into an SoC or in standalone processor(s) that reside on hardware boards): 

and communicating, on the beam pair, in full duplex or half duplex based on the metric (col. 138 lines 36-49, Since strong self-interference can be easily measured at the input of the digital receiver, the high self-interference condition can be readily determined, even when MP is operating in multi-panel full-duplex mode. When a certain beam pair that consists of a Tx beam i transmitted on panel n and an Rx beam j received on panel m is determined to have high self-interference, MP stores an identifier of the beam pair in a table and ceases from using multi-panel full-duplex communication on that beam pair. In other words, MP will stop scheduling a transmission on beam i on panel n, when receiving on beam j in panel m. Similarly, MP will not schedule a reception on beam i in panel n, when transmitting on beam j in panel m; col. 138 lines 3-7, where full-duplex communication is not used for certain Tx and Rx beam pairs for which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Eyuboglu’s one or more other embodiments. The motivation is providing a network that is spectrally efficient and can be deployed easily in higher frequency bands (Eyuboglu col. 2 lines 13-15). 

Claim(s) 4-5, 14-15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu and in view of US 20200313779 by Kim et al. (hereinafter Kim) and in further view of US 20200313837 by Vejlgaard et al. (hereinafter Vejlgaard).

Regarding claim 14, Eyuboglu teaches the wireless node of claim 11.
Although Eyuboglu teaches the processor and the metric, Eyuboglu does not explicitly disclose the processor is further configured to: report the metric to a network entity for duplex mode determination.
Kim in the same or similar field of endeavor teaches a processor is configured to: report a metric of self-interference to a network entity (abstract, measuring self-interference…reporting, to the base station, information on the measurement result of the self-interference; ¶ 57-58). By modifying Eyuboglu’s teachings of the processor and the metric with Kim’s teachings of a processor is configured to: report a metric of self-interference to a network entity, the combination results in the processor is further configured to: report the metric to a network entity.

	Although the combination teaches the processor is further configured to: report the metric to a network entity, the combination does not explicitly disclose the processor is further configured to: report the metric to a network entity for duplex mode determination.
	Vejlgaard in the same or similar field of endeavor teaches a processor is configured to: report a metric to a network entity for duplex mode determination (¶ 22, an apparatus comprises: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to perform the following…dynamically send reports of the metric conditions to the base station; and receive instructions, based on the reports of the metric conditions, to communicate with the base station in one of a full duplex mode and a time division duplex mode). By modifying the combination’s teachings of the processor is further configured to: report the metric to a network entity with Vejlgaard’s teachings of a processor is configured to: report a metric to a network entity for duplex mode determination, the modification results in the processor is further configured to: report the metric to a network entity for duplex mode determination.


Regarding claim 15, the combination teaches the wireless node of claim 14, wherein the network entity is a central unit connected to one or more distributed wireless nodes (Kim abstract, reporting, to the base station; fig. 1, shows base station 105 connected to UE 110; ¶ 51, In the configuration of the user equipment 110, the receiving antenna 135 receives the downlink signal from the base station; ¶ 54, The transmitter 175 receives the stream of the symbols, processes the received stream, and generates an uplink signal. This uplink signal is then transmitted to the base station 105).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kim’s teachings of the network entity is a central unit connected to one or more distributed wireless nodes. The motivation is improving performance of communication in a duplex scheme (Kim ¶ 17). Known work in one field of endeavor (Kim prior art) may prompt variations of it for use in either the same field or a different one (Eyuboglu prior art) based on design incentives (improving performance of communication in a duplex scheme) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claims 4-5 recite similar limitations of claims 14-15, respectively and are thus rejected under similar rationale.

Regarding claim 24, Eyuboglu teaches the apparatus of claim 21.
Although Eyuboglu teaches the apparatus further comprising: means for (Eyuboglu col. 2 lines 42-43; col. 2 lines 50-51; col. 147 lines 12-21; col. 147 lines 42-49) and the metric, Eyuboglu does not explicitly disclose means for reporting the metric to a network entity for duplex mode determination.
Kim in the same or similar field of endeavor teaches means for reporting a metric of self-interference to a network entity (abstract, measuring self-interference…reporting, to the base station, information on the measurement result of the self-interference; ¶ 57-58). By modifying Eyuboglu’s teachings of the apparatus further comprising: means for and the metric, the combination results in the apparatus further comprising: means for reporting the metric to a network entity.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyuboglu’s teachings with Kim’s above teachings. The motivation is improving performance of communication in a duplex scheme (Kim ¶ 17). Known work in one field of endeavor (Kim prior art) may prompt variations of it for use in either the same field or a different one (Eyuboglu prior art) based on design incentives (improving performance of communication in a duplex scheme) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Vejlgaard in the same or similar field of endeavor teaches means for reporting a metric to a network entity for duplex mode determination (¶ 22, an apparatus comprises: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to perform the following…dynamically send reports of the metric conditions to the base station; and receive instructions, based on the reports of the metric conditions, to communicate with the base station in one of a full duplex mode and a time division duplex mode). By modifying the combination’s teachings of means for reporting the metric to a network entity with Vejlgaard’s teachings of means for reporting a metric to a network entity for duplex mode determination, the modification results in means for reporting the metric to a network entity for duplex mode determination.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Vejlgaard’s above teachings. The motivation is providing solutions on how full duplex mode is dynamically configured (Vejlgaard ¶ 41). Known work in one field of endeavor (Vejlgaard prior art) may prompt variations of it for use in either the same field or a different one (Eyuboglu prior art) based on design incentives (solutions on how full duplex is dynamically configured) or other market forces if the variations are predictable to one or ordinary skill in the art.

.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 and 28-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 11,206,549 by Eyuboglu teaches measuring self-interference for a beam pair and communicating on the beam pair based on the measured self-interference (see at least col. 140);
US Patent 11,140,695 by Eyuboglu teaches measuring self-interference for a beam pair and communicating on the beam pair based on the measured self-interference (see at least cols. 135-136); and
US 20190260485 by Byun et al. discloses selecting half duplex or full duplex based on self-interference measurement between antennas (see at least ¶ 202).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476